Electronically Filed
                                                      Supreme Court
                                                      SCAD-14-0001350
                                                      16-JAN-2015
                                                      11:28 AM
                          SCAD-14-0001350


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                vs.


                         JOSEPH C. LEHMAN,

                            Respondent.



                        ORIGINAL PROCEEDING

                         (ODC 14-059-9202)


                   ORDER OF RECIPROCAL SUSPENSION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the Office of Disciplinary


Counsel’s December 9, 2014 petition for issuance of a reciprocal


discipline notice to Respondent Joseph C. Lehman, pursuant to


Rule 2.15(b) of the Rules of the Supreme Court of the State of


Hawai'i (RSCH), the memorandum, affidavit, and exhibits appended

thereto, the December 22, 2014 Notice of Reciprocal Discipline


issued by this court, and Respondent Lehman’s December 22, 2014


submission, we note that, on February 19, 2013, the Supreme Court


of Indiana suspended Respondent Lehman for a minimum of two


years, for violations of the Indiana Professional Conduct Rules


1.1 (for incompetent representation), 1.2(a) (for failing to


abide by a client’s decisions concerning objectives of a

representation), 1.6(a) (for revealing information relating to a

client without the client’s informed consent), 1.9(c)(2) (for

revealing information relating to the representation of a former

client not permitted or required by the Rules), 1.15(a) (for

commingling attorney and client funds and spending money out of

trust for personal uses) and 8.4(d) (for engaging in conduct

prejudicial to the administration of justice).   The Indiana

Supreme Court also concluded Lehman’s commingling of client and

attorney funds, and failure to maintain proper financial records,

also violated Rules 23(29)(a)(2), 23(29)(a)(3) and 23(29)(a)(4)

of the Indiana Admission and Discipline Rules.   Lehman’s conduct

set forth in the record, if committed in this jurisdiction, would

represent violations of Hawai'i Rules of Professional Conduct

Rules 1.1, 1.2(a), 1.3, 1.4(b), 1.6(a), 1.9(c)(2), 1.15(a), 3.2,

and 3.4(e).   Respondent Lehman, in his response, argues denial of

due process and infirmity of proof sufficient to establish an

exception to reciprocal discipline under RSCH Rules 2.15(c)(1)

and (2).   A review of the record, however, demonstrates

Respondent Lehman was provided notice of the proceedings against

him, participated in the process, and was afforded an opportunity

to be heard both at the hearings and thereafter by written

submission.   The record also demonstrates Respondent Lehman

exceeded by more than two months the deadline imposed through

published court rule for him to request review by the Indiana

Supreme Court, and only filed said request after the court

entered its final judgment in the matter.   In short, a review of

                                 2

the record does not support Respondent Lehman’s contentions.


Respondent Lehman’s conduct, if committed in this jurisdiction,


would not warrant a substantially different discipline than that


imposed by the Supreme Court of Indiana.   Therefore, 


          IT IS HEREBY ORDERED that Respondent Joseph C. Lehman


is suspended for two years from the practice of law in this


jurisdiction, pursuant to RSCH Rules 2.3(a)(2) and 2.15(c),


effective thirty days after the entry of this order.


          IT IS FURTHER ORDERED that Respondent Lehman shall, in


accordance with RSCH Rule 2.16(d), file with this court, within


10 days after the effective date of his suspension, an affidavit


showing compliance with RSCH Rule 2.16(d). 


          IT IS FURTHER ORDERED that Respondent Lehman shall bear


any costs associated with these reciprocal proceedings, pursuant


to RSCH Rule 2.3(c), upon approval of a timely-submitted verified


bill of costs by the Office of Disciplinary Counsel.


          IT IS FINALLY ORDERED that Respondent Lehman’s


reinstatement to practice in this jurisdiction is contingent upon


submission of proof to this court of his successful reinstatement


to practice in Indiana.


          DATED: Honolulu, Hawai'i, January 16, 2015.

                                     /s/ Mark E. Recktenwald


                                     /s/ Paula A. Nakayama


                                     /s/ Sabrina S. McKenna 


                                     /s/ Richard W. Pollack


                                     /s/ Michael D. Wilson



                                3